IN THE COURT OF APPEALS
                                          OF THE
                                   STATE OF MISSISSIPPI
                                         NO. 1999-CP-01597-COA
PATRICK SANDERS                                                                                  APPELLANT
v.
STATE OF MISSISSIPPI                                                                               APPELLEE

DATE OF JUDGMENT:           02/13/1998
TRIAL JUDGE:                HON. W. SWAN YERGER
COURT FROM WHICH APPEALED: HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:     PRO SE
ATTORNEYS FOR APPELLEE:     OFFICE OF THE ATTORNEY GENERAL
                            BY: WAYNE SNUGGS
NATURE OF THE CASE:         CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:    02/13/1998: POST-CONVICTION RELIEF DENIED
DISPOSITION:                AFFIRMED - 02/27/2001
MOTION FOR REHEARING FILED: 3/13/2001; denied 5/8/2001
CERTIORARI FILED:
MANDATE ISSUED:             5/29/2001

      BEFORE KING, P.J., BRIDGES, AND THOMAS, JJ.

      THOMAS, J., FOR THE COURT:

¶1. Patrick Sanders, pro se, filed a post conviction relief motion which was denied by the trial court. On
appeal, Sanders asserts the following issue:

      I. WAS THE GUILTY PLEA ENTERED BY SANDERS INVOLUNTARY?

                                                    FACTS

12/17/96: Sanders was indicted on two counts of armed robbery in the Circuit Court of the First Judicial
District of Hinds County in Cause No. 96-3-257.

01/29/97: Motion for discovery filed by counsel of record.

05/30/97: Petition to enter plea of guilty filed. Sanders pleaded guilty to both counts of indictment.

06/10/97: On each count, Court sentences Sanders to twenty years imprisonment with five years
suspended, the sentences to be served concurrently.

01/16/98: Sanders filed motion for post-conviction collateral relief in Circuit Court of First Judicial District
of Hinds County in Cause No. 251-98-70.
02/13/98: Order entered denying motion for post-conviction collateral relief.

04/20/98: Sanders filed motion to reconsider/reduce sentence.

05/06/98: Order entered overruling motion to reconsider/reduce sentence.

09/28/99: Notice of appeal filed Cause No. 251-98-70.

03/08/00: Mississippi Supreme Court Clerk issued Sanders a notice pursuant to MRAP 2, that he had
fourteen days in which to correct the deficiencies of his appeal. These deficiencies were payment of the
costs of appeal and filing a designation of the record.

03/13/00: Order granting leave to appeal in forma pauperis entered in Circuit Court of the First Judicial
District of Hinds County in Cause No. 251-98-70.

03/22/00: Order entered in Supreme Court of Mississippi in Cause No. 1999-TS-01597 (referring to
Cause No. 96-3-257) granting additional time (an additional fourteen days) in which to file designation of
record.

                                                  ANALYSIS

¶2. In the instant case, we need address no issue other than untimely filing. Mississippi Rule of Appellate
Procedure § 4(a) requires that:

      in a . . . criminal case in which an appeal . . . is permitted by law as of right from a trial court to the
      Supreme Court, the notice of appeal required by Rule 3 shall be filed with the clerk of the trial court
      within 30 days after the date of entry of the judgment or order appealed from.

M.R.A.P. 4(a).

¶3. An order denying Sanders's motion for post-conviction collateral relief was entered on February 13,
1998. Sanders filed a notice of appeal from this order on September 28, 1999. Sanders's right to appeal
expired more than a year prior to his filing a notice of appeal. We find that the motion was untimely and,
therefore, jurisdictionally void. Denton v. State, 762 So. 2d 814, 816-7 (Miss. Ct. App. 2000); Heirs of
Florence Cobb v. McLaurin, 769 So. 2d 257, 258 (Miss. Ct. App. 2000).

¶4. THE JUDGMENT OF THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT OF
HINDS COUNTY DENYING POST-CONVICTION RELIEF IS AFFIRMED. ALL COSTS OF
THIS APPEAL ARE ASSESSED TO HINDS COUNTY.

      McMILLIN, C.J., KING AND SOUTHWICK, P.JJ., PAYNE, BRIDGES, LEE, IRVING,
      MYERS AND CHANDLER, JJ., CONCUR.